Citation Nr: 0004829	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-15 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation of distal radius 
fracture of the right wrist, currently evaluated as 
noncompensable.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
until December 1993.  In addition, she has had unverified 
periods of duty with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) which denied the veteran's claims.  
The veteran testified at a Travel Board hearing in May 1999.  
The Board notes that the record was held open for the receipt 
of additional evidence for 60 days after the hearing, and 
none was received.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's asthma and her period of active service.


CONCLUSION OF LAW

The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to her claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that she first began having trouble 
breathing during physical training while on active duty.  She 
stated in her May 1999 Travel Board hearing that when she was 
unable to catch her breath during physical training, the unit 
medic would assist her and would walk her to her barracks.  
She testified that there were no medical entries were made 
concerning her complaints, however she was counseled both 
verbally and in writing regarding her inability to complete 
required training.  She was told to get control of her 
breathing and get in better shape.  This continued over a 
period of about three years until her discharge from active 
duty.  The veteran stated that she was told at her discharge 
medical examination to get in better shape.  She further 
stated that it was not until she was in the Reserves during a 
period of inactive duty for training that she was first 
diagnosed with asthma.  She did not know the exact date, but 
estimated it occurred in 1995.  During the hearing the 
veteran was advised that one of the elements for establishing 
her claim was the need for medical evidence linking her 
current disorder to service.  She was further advised that 
the record would be left open for 60 days to accord her the 
opportunity to submit additional evidence.  A December 1999 
report of contact with the RO reflects that no evidence was 
submitted. 

Service medical records contain no treatment for shortness of 
breath or asthma.  At the veteran's medical board examination 
in June 1993, the lungs and chest were noted to be normal.  
In answer to questions of whether she had ever experienced 
asthma, shortness of breath, or pain or pressure in the 
chest, the veteran answered in the negative.

A medical record from Tripler Army Medical Center dated in 
August 1996, while the veteran was on Reserve status, shows 
the veteran was treated for breathlessness with running.  She 
was diagnosed with exercise-induced bronchiospasm.  In 
February 1997, the veteran was treated for migraine headaches 
as a military dependent at Tripler Army Medical Center.  It 
was noted that she was taking medication for asthma.

The veteran had a VA examination in October 1997.  She gave a 
history of treatment for asthma in 1997 at the Tripler Army 
Medical Center, as a military dependent.  At the examination, 
a diagnosis of asthma was rendered, however no diagnostic 
tests are of record.

In order to establish a well-grounded claim, the veteran must 
provide competent medical evidence of a nexus between her 
current disorder and her period of service.  For the purposes 
of the well-groundedness analysis, the Board accepts the 
veteran's testimony that she experienced shortness of breath 
during active duty.  However, the veteran herself admits that 
she was not diagnosed with asthma until after her separation 
from active duty, and while she was on inactive duty for 
training with the Reserves.  The Board notes that the veteran 
does not assert that her asthma is the result of her inactive 
duty.  In that regard, we observe that service connection for 
persons on inactive duty is permitted only for injuries, not 
diseases incurred or aggravated in the line of duty.  See 
38 U.S.C.A. §§  101(24), 1131. Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  In order to show a linkage between the 
veteran's current asthma, and her difficulties breathing 
during active duty, she would need to present competent 
medical evidence indicating such linkage exists.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  As noted above, the veteran was specifically 
advised of this need during her personal hearing before the 
Board and has not submitted the necessary evidence to support 
her claim.  Inasmuch as there is an absence of medical 
evidence of a nexus between the current disability and the 
period of service, the claim is not well grounded.

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and as an 
explanation as to why her current attempt fails.


ORDER

Service connection for asthma is denied as not well grounded.


REMAND

The veteran was granted service connection in July 1994 for a 
right wrist distal radius fracture, which occurred while she 
was on active duty.  She was given a noncompensable 
evaluation.  In October 1997 she was given a VA general 
medical examination, and an orthopedic consult was 
recommended.  According to the West Haven VA Medical Center 
(VAMC), the veteran canceled her orthopedic consult on two 
occasions and did not reschedule.  The veteran stated in her 
hearing, however, that she did report for an orthopedic 
examination and during her hearing submitted a copy of a VA 
record of an orthopedic visit in November 1997.  Based on the 
testimony provided at her hearing, it appears that she may 
have confused a VA orthopedic examination to evaluate her 
disability with an orthopedic consult for treatment purposes.  
Additionally she stated that she was treated at Newington 
Veteran's Hospital and at West Haven VAMC.  She also stated 
she was treated as an employee of the West Haven VA in the 
employee health clinic.  Further, the veteran stated during 
her hearing that she was treated beginning in 1993 at Tripler 
Army Medical Center in Hawaii for her wrist.  All of the 
aforementioned records are necessary for a proper 
adjudication of the claim.  Her representative has also 
asserted that her service connected wrist disorder includes 
degenerative changes that were not considered in evaluating 
her claim.  In support of this, the representative submitted 
a copy of the Medical Retention Board report dated in April 
1993, that included in its findings that bone scans revealed 
degenerative changes.  The Board notes that the VA 
examination in October 1997, included an X-ray report that 
that the wrist was essentially normal, but the diagnoses on 
the examination report reflected that there was a pending 
orthopedic consultation.  The November 1997 VA record 
submitted during the hearing included an X-ray interpretation 
of minimum degenerative changes of the right wrist and no 
fracture.  Finally, the veteran testified that she has been 
also diagnosed with carpal tunnel syndrome of the right 
wrist, which is not a service-connected disorder.  The Board 
finds that medical expertise is necessary to distinguish 
those symptoms related to the service connected right wrist 
distal radius fracture, including whether there are related 
degenerative changes and the carpal tunnel syndrome now 
reported by the veteran.  The veteran stated that she would 
be willing to report for a VA orthopedic examination and we 
find that one is necessary to properly evaluate her claim for 
an increased rating.

In light of the foregoing, this claim is REMANDED for the 
following further development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and private) 
who have treated her service-connected 
wrist disorder .  After securing the 
necessary releases, the veteran indicated 
some treatment was provided to her as an 
employee or dependent, the RO should 
obtain these records to include those 
from the Tripler Army Medical Center, the 
Newington Veterans Hospital, the West 
Haven VAMC, and the West Haven VA 
employee health clinic.  All records or 
copies thereof should be associated with 
the claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination of her right 
wrist.  The examiner is asked to review 
the claims file including a copy of this 
remand prior to conducting the 
examination.  All necessary tests and 
studies should be conducted in 
examination of the right wrist, including 
x-rays, range of motion testing, and 
diagnostic tests to determine the nature 
and severity of her service connected 
distal radius fracture, to include 
whether there are related degenerative 
changes.  The examiner is also asked to 
comment on the degree to which the 
veteran's function of the right wrist is 
limited by pain, fatigue or weakness due 
to her service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner is also asked to distinguish, if 
possible, those symptoms arising from the 
veteran's service-connected right wrist 
fracture and those that are due to other 
disorders of the right wrist, such as 
carpal tunnel syndrome.  The facts upon 
which the opinion is based should be 
identified in the record.

3.  Following the completion of the 
above, the RO should readjudicate the 
veteran's claims for increased evaluation 
of disability of the right wrist.  If the 
decision remains adverse to the veteran, 
both she and her service representative 
should be furnished a supplemental 
statement of the case, and provided an 
appropriate period of time in which to 
respond thereto.


The purpose of this REMAND is to obtain additional 
information and afford the veteran her procedural rights, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

